Citation Nr: 0701425	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  05-13 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
condition.  

2.  Entitlement to service connection for a left wrist 
condition.  

3.  Entitlement to service connection for a low back 
condition.  

4.  Entitlement to service connection for a bilateral foot 
condition.  

5.  Entitlement to service connection for a lung condition.  

6.  Entitlement to an initial compensable disability 
evaluation for degenerative joint
disease (DJD) of the right shoulder (hereafter "right 
shoulder condition").  

7.  Entitlement to an initial compensable disability 
evaluation for DJD of the right 
wrist (hereafter "right shoulder condition").  

8.  Entitlement to an initial compensable disability 
evaluation for allergic rhinitis.  

9.  Entitlement to an initial disability evaluation greater 
than 10 percent for
 degenerative disc disease (DDD) of the cervical spine 
(hereafter "cervical spine 
disability").  


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from May 1979 to August 1979 
and from December 1982 to February 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  


FINDINGS OF FACT

1.  The veteran does not have current disabilities from a 
left shoulder condition, a left wrist condition, a low back 
condition, a bilateral foot condition, or a lung condition.  

2.  The veteran does not have limitation of motion of the 
right shoulder, nor is there malunion or nonunion of the 
clavicle or scapula without loose movements.  There is no x-
ray evidence of the involvement of 2 or more major joints or 
2 or more minor joint groups.  

3. The veteran does not have limitation of motion of the 
right wrist.  There is no x-ray evidence of the involvement 
of 2 or more major joints or 2 or more minor joint groups.  

4.  The veteran does not have an obstruction of the nasal 
passage that is 50 percent blocking on both sides, nor does 
he have a complete obstruction of the nasal passage on one 
side.  

5.  The veteran has not had an incapacitating episode due to 
his cervical spine disability.  His cervical spine forward 
flexion is 45 degrees and the combined range of motion of his 
cervical spine is 335 degrees.  The veteran does not have 
moderate limitation of motion of the spine.  


CONCLUSIONS OF LAW

1.  Service connection for a left shoulder condition, a left 
wrist condition, a low back condition, a bilateral foot 
condition, and a lung condition is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006). 

2.  The criteria for a compensable rating for a right 
shoulder condition have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, 
Diagnostic Codes (DC) 5003, 5010, 5203 (2006).

3.  The criteria for a compensable rating for a right wrist 
condition have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, DCs 5003, 5010, 
5215 (2006).

4.  The criteria for a compensable rating for allergic 
rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.97, DC 6522 (2006).

5.  The criteria for a higher rating for a cervical spine 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, DCs 5293 
(effective prior to September 26, 2003); 5293 (effective from 
September 23, 2002, to September 26, 2003); 5243 (effective 
September 26, 2003).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. 
§ 3.303(a) (2006).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran does not have current diagnoses 
of a left shoulder condition, a left wrist condition, a low 
back condition, a bilateral foot condition, or a lung 
condition.  

The veteran's post-service records show that he was diagnosed 
with bilateral pes cavus at a February 2003 VA examination.  
However, he is not receiving any treatment for his pes cavus.  
At the February 2003 VA examination, the veteran's left wrist 
was normal, as was his left shoulder and low back.  At a July 
2005 VA joints examination, the veteran's left wrist and left 
shoulder were found to be normal, providing evidence against 
these claims.  

The veteran had an abnormal chest x-ray in service in May 
2000.  His lungs were mildly hyperexpanded, with "very 
mild" peribronchial scarring and "very minimal" pleural 
thickening.  The impression was slightly hyperexpanded lungs 
with isolated granuloma and mild peribronchial scarring.  
Overall focal evolving acute process was not apparent.  
Further, there was no other indication of treatment or 
diagnosis of a lung disorder in service and there is no 
medical evidence of a current lung condition.  For example, 
in May 2005, the veteran had a chest x-ray and he was shown 
to have mild smooth pleural thickening at the left apex with 
no acute cardiac or pulmonary abnormalities present.  A July 
2005 VA examination discussed the veteran's history of an 
abnormal chest x-ray but the physician did not provide a 
diagnosis of a lung disorder.  In fact, the examiner referred 
to the findings in the May 2000 x-ray as "benign."  

The service and post-service medical record, as a whole, is 
found to provide evidence against these claims, failing to 
indicate the current existence of the alleged disorders at 
issue.  As the veteran does not have current disabilities 
from a left shoulder condition, a left wrist condition, a low 
back condition, a bilateral foot condition, or a lung 
condition, his claims for service connection for these 
disorders are denied.  

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected right shoulder disability, 
currently assigned a noncompensable evaluation under DC 5010-
5203, traumatic arthritis and impairment of the clavicle or 
scapula, under 38 C.F.R. § 4.71a; a higher rating for his 
service connected right wrist disability, currently assigned 
a noncompensable evaluation under DC 5010-5215, traumatic 
arthritis and limitation of motion of the wrist, under 
38 C.F.R. § 4.71a; and a higher rating for his service 
connected allergic rhinitis, currently assigned a 
noncompensable evaluation under DC 6522, allergic rhinitis, 
under 38 C.F.R. § 4.97.  

With regards to the veteran's claim for a right shoulder 
disability, under DC 5010, the rater is instructed to rate as 
degenerative arthritis, DC 5003.  Under DC 5003, a 10 percent 
rating is warranted when there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  Under DC 5203, a 10 percent evaluation for the 
major arm is warranted when there is malunion of the clavicle 
or scapula or when there is nonunion of the clavicle or 
scapula without loose movement.  Additionally, the disability 
can be rated on impairment of the function of the contiguous 
joint.  

The veteran is not entitled to a 10 percent evaluation under 
DC 5010.  In July 2005, he had an x-ray taken of his right 
shoulder.  The x-ray showed that his joint spaces were well 
maintained with no bony abnormalities.  The bones were well 
aligned.  There is no evidence that 2 or more major joints or 
2 or more minor joint groups were involved, providing highly 
probative evidence against this claim.  

Additionally, the veteran is not entitled to a 10 percent 
evaluation under DC 5203.  There is no medical evidence of 
record that the veteran has malunion or nonunion of the 
clavicle or scapula without loose movement.  At his July 2005 
VA joints examination, he had normal ranges of motion in his 
right shoulder and he was non tender over his clavicle and 
over the anterolateral aspects of his acromion.  As the 
veteran does not have any limitation of motion in his right 
shoulder, or malunion or nonunion of the clavicle or scapula, 
he is not entitled to a higher evaluation under DC 5203.  The 
examiner attributed the pain in the veteran's right shoulder 
to his cervical spine disability.  The post-service medical 
record, as a whole, provides evidence against this claim. 

With regard to the veteran's right wrist disability, DC 5010 
is discussed above. Under DC 2515, a 10 percent evaluation is 
warranted for the major arm when the palmar flexion is 
limited in line with the forearm or when the dorsiflexion is 
less than 15 degrees.  At his July 2005 VA joints 
examination, the veteran had full, pain-free ranges of motion 
in his right wrist.  With repetitive motion, the veteran did 
not experience, weakness, pain, or loss of range of motion.  
His right wrist x-ray was normal; the examiner noted that the 
right wrist was normal with no detectable abnormalities.  As 
the veteran has full and pain-free ranges of motion in his 
right wrist, a compensable evaluation is not warranted.  

With regard to the veteran's claim for allergic rhinitis, a 
10 percent evaluation is warranted under DC 6522 when there 
are no polyps, but when there is a greater than 50 percent 
obstruction of the nasal passages on both sides or a complete 
obstruction on one side.  

The veteran underwent a VA nose, sinus, larynx, and pharynx 
examination in July 2005.  The veteran reported that his 
rhinitis showed symptoms year round, with extreme potency 
during Spring.  He used Allegra and a nasal decongestant.  
During flare-ups, the veteran reported that he had some 
interference with breathing through his nose.  Nasal 
discharge was watery and non-brilliant.  He reported 
occasional dyspnea on exertion.  He did not have a speech 
impairment or soft palate injuries.  He reported frontal 
headaches but the examiner described them as "very very 
rare."  Such facts again provide highly probative evidence 
against this claim. 

Upon examination, the veteran had boggy nasal mucosa coated 
with clear secretions.  An x-ray of his sinuses showed that 
they were all normally developed and well aerated with no 
findings to suggest sinusitis.  A CT scan of his sinuses 
showed focal mucosal thickening of the maxillary sinuses.  
The examiner did not state that the veteran had polyps or 
that there was a 50 percent obstruction of the nasal passage 
on each side or complete obstruction on one side.  There is 
no evidence in the folder to show that the veteran has a 
nasal obstruction.  Therefore, he does not meet the criteria 
for a 10 percent evaluation under DC 6522.  

Reviewing the evidence, the Board finds that the overall 
disability pictures for the veteran's right shoulder 
condition, right wrist condition, and allergic rhinitis do 
not more closely approximate compensable ratings.  38 C.F.R. 
§ 4.7.  Therefore, the preponderance of the evidence is 
against the claims.  38 C.F.R. § 4.3.  

With regard to the veteran's cervical spine condition, his 
original claim was received in February 2003.  During the 
course of his claim, VA promulgated new regulations for the 
evaluation of intervertebral disc syndrome, 38 C.F.R. § 
4.71a, DC 5293, effective September 23, 2002.  See 67 Fed. 
Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. pt. 4).  
Later, VA promulgated new regulations for the evaluation of 
the remaining disabilities of the spine, effective September 
26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified 
at 38 C.F.R. pt. 4).  If a law or regulation changes during 
the course of a claim or an appeal, the version more 
favorable to the veteran will apply, to the extent permitted 
by any stated effective date in the amendment in question.  
38 U.S.C.A. § 5110(g); VAOPGCPREC 3- 2000.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  
The amendments above have established the effective dates 
without a provision for retroactive application.  Thus, the 
amendments may be applied as of, but not prior to, September 
23, 2002, and September 26, 2003, respectively.  

The amendments renumber the diagnostic codes and create a 
General Rating Formula for Diseases and Injuries of the 
Spine, based largely on limitation or loss of motion, as well 
as other symptoms.  The amendments also allow for 
intervertebral disc syndrome, DC 5243, to be evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  

The Board notes that the RO addressed both sets of amendments 
in its March 2005 statement of the case (SOC). Therefore, the 
Board may also consider these amendments without first 
determining whether doing so will be prejudicial to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The VA has evaluated the veteran's disorder under multiple 
diagnostic codes. The veteran's condition was originally 
evaluated by analogy as 10 percent disabling under 38 C.F.R. 
§ 4.71a, DC 5290-5293, limitation of motion of the cervical 
spine and intervertebral disc syndrome (in effect prior to 
September 26, 2003).  After the September 2002 and 2003 
amendments, the veteran's condition was rated at 10 percent 
under DC 5243, intervertebral disc syndrome (in effect after 
September 26, 2003). 

Prior to September 23, 2002, DC 5293, mild intervertebral 
disc syndrome, warranted a 10 percent evaluation and moderate 
intervertebral disc syndrome with recurring attacks warranted 
a 20 percent evaluation.  

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. 
§ 4.25 (the combined rating table) separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Effective September 23, 2002, intervertebral disc syndrome 
warrants a 10 percent evaluation when the veteran has 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A 20 percent evaluation is warranted when the veteran has 
incapacitating episodes having a total duration of a least 2 
weeks but less than 4 weeks during the past 12 months.  These 
criteria are the same in the amendment effective September 
26, 2003.  

For purposes of assigning evaluations under Code 5243, an 
"incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note 1 (2006).  There is no evidence of record 
indicating that veteran has ever had an incapacitating 
episode due to his cervical spine disability.  Therefore, the 
Formula for Rating Intervertebral Disc Syndrome does not 
apply to the veteran and he is not entitled to a compensable 
rating .  

Effective September 26, 2003, the regulations regarding 
diseases of and injuries to the spine, to include 
intervertebral disc syndrome, were again revised.  Under 
these regulations, the veteran's intervertebral disc syndrome 
is evaluated under the General Rating Formula for Diseases 
and Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The new criteria apply with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
There is no evidence of record that the veteran has chronic 
orthopedic or neurological manifestations of his cervical 
spine disability, which provide evidence against this claim.  

As of September 26, 2003, a 10 percent evaluation is 
warranted under the General Rating Formula for Diseases and 
Injuries of the Spine when (1) forward flexion of the 
cervical spine is greater than 30 degrees but not greater 
than 40 degrees; (2) a combined range of motion of the 
cervical spine is greater than 170 degrees but not greater 
than 335 degrees; (3) with muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or (4) vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
evaluation is warranted when (1) forward flexion of the 
cervical spine is greater than 15 degrees but less than 30 
degrees; (2) the combined range of motion of the cervical 
spine is not greater than 170 degrees; or (3) there is muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

The Board notes that the veteran does not have a current 
diagnosis of intervertebral disc syndrome, the condition for 
which he is rated.  His cervical spine disability was 
diagnosed as cervical spondylosis at his July 2005 VA spine 
examination.  As a result, the Board discussed the rating 
criteria for the General Rating Formula for Disease and 
Injuries of the Spine in the paragraphs above.  

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

The veteran underwent a VA spine examination in July 2005.  
The veteran complained of pain in the lower part of his neck 
and paraspinal musculature region.  He denied that the pain 
radiated down either arm.  He described the pain as dull, but 
sometimes sharp when he made certain neck movements, 
especially flexion.  The pain lasted from one to several 
hours.  He reported that moving his neck a lot caused flare-
ups, which lasted for a few hours and were alleviated by 
resting and taking anti-inflammatories such as Motrin.  

Upon examination, the veteran walked with a normal gait.  No 
clonus, spacticity, or antaglia were noted.  He had 
tenderness to palpation on his paraspinal musculature, 
particularly on the right side in the C7 to T1 region.  His 
forward flexion was 0 to 45 degrees with pain past 30 
degrees.  Extension was 0 to 40 degrees with pain past 30 
degrees.  Pain on extension was less than pain on flexion.  
Left and right lateral flexion were 0 to 45 degrees each, and 
left and right lateral rotation were 0 to 80 degrees each 
with complaints of pain past 60 degrees.  There was no spasm 
or postural abnormality noted.  

Upon repetitive motion of the neck, the veteran complained of 
pain in his paraspinal musculature region but there was no 
loss of motion or strength.  The examiner noted that while 
there was pain on motion of the neck, it was "conceivable... 
that pain could limit further use as [the veteran] describes 
it, however, after using these areas.  It is not conceivable, 
however, to attempt to express any of this in terms of 
additional limitation of motion as these matters cannot be 
determined with any degree of medical certainty."

The veteran's x-ray showed cervical spondylitic changes at 
the C5-6 and C7 levels with joint space narrowing and 
osteophtyic spurring anteriorly and some facet joint 
sclerosis on the lateral view at the C5-6 and C7 levels.  The 
examiner diagnosed the veteran with cervical spondylosis.  

The facts and examination cited above provide very negative 
evidence against the veteran's claim and show that his 
cervical spine disability does not meet the diagnostic 
criteria for a 20 percent evaluation under any versions of 
the criteria, even when considering pain on motion and 
functional impairment.  Upon a complete review of the 
evidence of record, the Board finds no basis to award a 
disability rating greater than 10 percent for the veteran's 
cervical spine disability under any version of the rating 
criteria, even when considering pain upon motion, as the 
veteran does not experience functional loss.  38 C.F.R. § 
4.7.  Without taking into consideration complaints of pain, 
the current evaluation could not be justified. 

Since the present appeal arises from an initial rating 
decision which established service connection and assigned an 
initial disability ratings, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board finds that the criteria for compensable 
evaluations have not been met at any time to warrant a staged 
rating for a right shoulder condition, a right wrist 
condition, or allergic rhinitis.  The Board also finds that 
the criteria for a 20 percent evaluation have not been met at 
any time to warrant a staged rating for a cervical spine 
disability.  Simply stated, the Board does not find evidence 
that the veteran's disability evaluations should be increased 
for any separate period based on the facts found during the 
appeal period.  The evidence of record from the day the 
veteran filed his claims to the present supports the 
conclusion that he is not entitled to increased compensation 
during any time within the appeal period.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to 
compensable ratings for a right shoulder condition, a right 
wrist condition, and allergic rhinitis and against a rating 
greater than 10 percent for a cervical spine disability.  
38 C.F.R. § 4.3.  



The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, in a notice 
of disagreement (NOD) letter dated in May 2004, the RO 
advised the veteran of the evidence needed to substantiate 
his claims and explained what evidence VA was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible for 
providing.  Thus, the Board finds that the RO has provided 
all notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board observes that the RO did not issue VCAA notice 
letters prior to adverse determination on appeal.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  As discussed 
above, the Board finds that the RO has ultimately provided 
all notice required by § 5103(a).  The Federal Circuit 
recently held that a statement of the case (SOC) or 
supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.   See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  In this respect, the RO issued 
the May 2004 VCAA notice in the NOD letter prior to the March 
2005 SOC.  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See Mayfield III, (citing 
Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  

The RO did not specifically ask the veteran to provide any 
evidence in his possession that pertains to the claims. 
Pelegrini, 18 Vet. App. at 120-21.  However, the Board is 
satisfied that the March 2004 VCAA notice otherwise fully 
notified the veteran of the need to give VA any evidence 
pertaining to his claims.  Therefore, any failure to make the 
specific request is non-prejudicial, harmless error.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

The Board notes that in a September 2006 letter, the veteran 
was informed that a disability rating and effective date 
would be assigned if his claims were granted.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

ORDER

Service connection for a left shoulder condition is denied.  

Service connection for a left wrist condition is denied.  

Service connection for a low back condition is denied.  

Service connection for a bilateral foot condition is denied.  

Service connection for a lung condition is denied.  

A compensable evaluation for a right shoulder condition is 
denied.  

A compensable evaluation for a right wrist condition is 
denied.  

A compensable evaluation for allergic rhinitis is denied.  

A higher evaluation for a cervical spine disability is 
denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


